IN 'I`HE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY
RAY FACCIOLO,
Plaintiff-Below/ Appellant,
C.A. No. CPU4-16-001547

V.

NINA VIETRI,

\./\_/\/\_/\_/\_/\_/\/\/

Defendant-Below/Appellee.

Submitted: January 31 , 201 7
Decided: March 22, 2017

Melissa L. Rhoads, Esquire Max B. Walton, Esquire
Tighe & Cottrell, P.A. Connolly Gallagher LLP
704 N. King Street, Ste. 500 267 E. l\/Iain Street
Wilmington, DE 19801 Newark, DE 19711
Aliome}for P/az'ntg'j" Altomgyfor Defendan!

MEMORANDUM OPINION AND ORDER
ON DEFENDANT’S MOTION FOR SUMMARY ]UDGMENT

This is an appeal from a decision by the Justice of the Peace Court pursuant to 70
De/. C. § 95 7 7. The underlying dispute involves Plaintiff-BeloW/Appellant Ray Facciolo
(“Plaintiff”) seeking reimbursement for certain items and expenses incurred on behalf of
Defendant-BeloW/Appellee Nina Vietri (“Defendant”). Defendant brings this Motion for
Summary Judgment (the “Motion”) pursuant to Coun‘ of sz/mon P/ea§ Cz'I/z`/ Ru/e 56, arguing

certain debts Plaintiff seeks to recover are barred by the statute of limitations On January

31, 2017, the Court held a hearing on the Motion and reserved decision. This is the Court’s
decision on the Motion.
FACTUAL AND PROCEDURAL HISTORY

On December 21, 2015, Plaintiff initiated an action against Defendant in the Justice
of the Peace Court seeking the remaining balance on a debt allegedly owed. On May 25,
2016, the Justice of the Peace Court held a hearing on the matter, Where Defendant moved
to dismiss pursuant to ]P Caurz‘ Cz`w`/ Ru/e 47(b). On ]une 1, 2016, the Justice of the Peace
Court granted Defendant’s motion and dismissed Plaintiff’s case. On June 9, 2016, Plaintiff
filed a timely notice of appeal to this Court, commencing the present action.

Plaintist complaint on appeal is identical to his complaint-below The pm se
complaint reads: “Please file a debt action against the defendant Nina Vietri for the
remaining balance in Which she stopped making payments to Plaintiff. Defendant had a
history of regular payments Last payment Was in 2014. Due to delinquency in the lack of
communication + [sic] plan of action the issue has been escalated.” On July 5, 2016,
Defendant filed an Answer to the complaint, denying all substantive allegations and asserting
a number of affirmative defenses

On November 1, 2016, Defendant filed the instant Motion for Summary Judgment.
On November 14, 2016, Plaintiff filed a response opposing Defendant’s Motion. On
November 18, 2016, the Court held a hearing on the Motion, and granted leave for the
parties to conduct additional discovery On January 6, 2017, the Court held another hearing
on the Motion, and passed the matter to allow Plaintiff time to review Defendant’s

responses to his requests for admissions The Court also issued a scheduling order giving

the parties an opportunity to file a joint stipulation dismissing certain claims if, upon review
of the discovery, both parties could agree such claims were barred by the statute of
limitations Ultimately, the parties could not reach an agreement. Therefore, the Court held
another hearing on January 31, 2017, and at the conclusion thereof, reserved decision on the
l\/Iotion.
PARTIES’ CONTENTIONS

Defendant argues three grounds for summary judgment, all of which stern from an
affidavit and bill of particulars filed by Plaintiff in the justice of the Peace Court. First,
Defendant argues certain expenses Plaintiff seeks reimbursement for are barred by the
statute of limitations Specifically, Defendant contends Plaintist affidavit states certain
debts originate in 2012. These debts are: (1) a July 5, 2012 trip to Myrtle Beach; (2) a
September 29, 2012 trip to Atlantic City; and (3) an October 23, 2012 trip to Aruba.
Defendant argues no actions to recover these debts can be brought after the expiration of
three years from the accruing of such cause of action. Because Plaintiff conceded that these
debts were incurred before December 2012, and Plaintiff did not bring this action until
December 2015, Defendant contends those debts are barred by the three year statute of
limitations

Second, Defendant argues Plaintiff’s affidavit states he is seeking to collect debts on
behalf of persons who are not parties to this action, specifically, Plaintiff’ s mother and twin
cousins Because Plaintiff is seeking relief on behalf of non-parties, Defendant contends
Plaintiff lacks standing to bring these claims because he cannot show an individualized

injury-in-fact. Accordingly, Defendant argues these claims must be dismissed

Finally, Defendant argues Plaintiff has failed to plead sufficient facts to establish a
legally enforceable agreement between the parties Defendant maintains every alleged debt
listed in Plaintist affidavit relate to a time period when the parties were in a relationship ln
essence, Defendant contends that Plaintiff is trying to force her to repay for gifts that were
given to her during the course of their relationship Moreover, Defendant argues the text
messages upon which Plaintiff relies only indicate that she would give Plaintiff money while
they were dating. Defendant maintains that this does not amount to a binding contractual
commitment which requires her to repay the amounts claimed. Furthermore, Defendant
argues there are no ascertainable terms in the alleged agreement, making it unenforceable
For these reasons, Defendant argues she is entitled to judgment as a matter of law.

Conversely, Plaintiff maintains Defendant’s Motion must be denied because the
affidavit upon which Defendant relies raises several genuine issues of material fact. Plaintiff
contends the affidavit refers to Plaintiff having a history of loaning money to Defendant,
some of which Defendant successfully repaid. Plaintiff argues this is inconsistent with
Defendant’s position that there was no contractual obligation to repay the debt.
Furthermore, Plaintiff argues that a partial payment on the debt tolls the statute of
limitations, because a new promise to pay is implied from the partial payment of debt. lt is
Plaintist position that he is entitled to trial on the issues to determine whether any of the
alleged debts are barred by the statute of limitations Accordingly, Plaintiff moves the Court
to deny Defendant’s Motion. Plaintiff does, however, concede a lack of standing to proceed
on the two debts allegedly owed to Plaintiff’ s mother and twin cousins and withdraws those

claims

LEGAL STANDARD

Court of Common P/eas Cz'vz`/ Rz¢/e 56(¢) provides that “judgment shall be rendered
forthwith if the pleadings, depositions, answers to interrogatories and admissions on file,
together with the affidavits, if any, show that there is no genuine issue of material fact and
that the moving party is entitled to judgment as a matter of law.”1 lf the record reveals that
material facts are in dispute, or if the factual record has not been developed thoroughly
enough to allow the Court to apply the law to the factual record rubjudz`ve, then summary
judgment must be denied.2

“In considering a motion for summary judgment the court must view the facts in a
light favorable to the non-moving party and accept, as true, all undisputed factual
assertions.”3 The Court will grant a motion for summary judgment when there is no genuine
issue of material fact, and the moving party is therefore entitled to judgment as a matter of
law.4 However, a motion for summary judgment will be denied when “a more thorough
inquiry into the facts is desirable to clarify the application of the law to the circumstances.”5

DISCUSSION

As a preliminary matter, because Plaintiff concedes a lack of standing and withdraws

his claims to the debts allegedly owed to his mother and twin cousins, the Court need not

address the issue of standing. The Court will address Defendant’s remaining arguments: (1)

 

1 CCP Civ. R. 56(c).

2 .S`ee Eherro/e z/. Lou/en180 A.2d 467 (Del. 1962).

3 Damze/_/y v. Fanm`e Mae, 2015 WL 6739163, at *2 (Del. Com. Pl. Nov. 3, 2015) (internal citations omitted).
4 See z`d.

5 Id.

whether the statute of limitations defense applies; and (2) whether a legally enforceable
agreement exists
I. Statute of Lirnitations

Pursuant to 70 De/. C. § 8 706, “no action to recover a debt not evidenced by a record
or by an instrument under seal . . . shall be brought after the expiration of 3 years from the
accruing of the cause of such action.”6 In suits based upon a party’s contractual obligations,
a cause of action accrues when the breach occurs, not at the time when actual damage results
or is ascertained7 Therefore, the statute of limitations for breach of contract claims begins
to run at the moment of the wrongful act or breach.8

However, the question of whether a contract is continuous or severable in nature can
impact an action’s accrual date.9 lf the Court determines a contract to be continuous in
nature, a cause of action will not accrue until the termination of said contract.10 On the
other hand, if the Court determines the contract to be severable in nature, “the statute of
limitations generally begins to run on each severable portion when a party breaches that
portion of the contract.”11 Courts will determine the nature of a contract by analyzing the
intent of the parties, the terms of the agreement, and all pertinent facts surrounding such
agreeement.12 Ultimately, the issue of whether a contract is continuous or severable in

nature is a question determined by the trier of fact.13

 

610 Del. C. § 8106.

7 sz`t/) 1). Mattz'u, 2010 WL 412030, at *3 (Del. Ch. Feb. 1, 2010).

8 560 A/on.ro a Ma/a'onado, 2015 WL 7068206, at *2 (Del. Super. Nov. 12, 2015).

9 500 Kap/an v. ]a¢'/éron, 1994 WL 45429, at *2 (Del. Super. Jan. 20, 1994).

10 See z`a£

11 Davz'.r, Bou)en e'?'Fn'ede/, Im'. a Dz'Ja/mlz'no, 2016 WL 7469691, at *4 (Del. Super. Dec. 27, 2016).

12 fee Kap/an, 1994 WL 45429, at *3.

13 See Brz`d2002 WL 1042089, at *7 @el. Super. May 23, 2002).

6

Turning to the matter ruhjudz`¢'e, l find that Defendant’s argument that the three trips
in 2012 are barred by the statute of limitations mla/y because they were incurred in 2012 are
not supported by the record. In Delaware, causes of action accrue at the moment of the
wrongful act or breach, and not at the date of the loan which gave rise to the debt. Here,
there are unresolved issues of material fact as to whether the parties’ agreement was
continuous or severable in nature. Specifically, it is unclear whether the alleged debts are all
separate and distinct agreements accruing at different points of time, or if the alleged debts
revolve around a continuous contractual relationship

ln viewing the evidence before the Court, I find that it is reasonable to conclude that
the agreement between the parties could be either continuous or severable in nature. It is a
reasonable interpretation that each time Defendant used Plaintist credit Card to create a
debt, she also created a distinct promise to repay that specific debt. Once Defendant failed
to repay that specific debt in a reasonable time, Defendant would be in breach of her
contractual obligation, and the statute of limitations would accrue on that specific debt. This
interpretation views each alleged debt as being distinct and separate causes of action, each
accruing at different points in time.

However, another reasonable interpretation is the parties had a continuous
contractual relationship similar to a credit card agreement, where Plaintiff would extend
Defendant credit and she would make regular payments on the money loaned. For these
types of credit card agreements, separate and distinct contracts are not created every time the
credit card is used, but rather, the entire agreement encompasses one continuous credit

account. For these types of contracts, the statute of limitations does not begin to run until

the termination of the entire contract From the limited facts in the record, the Court can
not determine when repayment was due,14 and therefore does not reach the question of
whether a subsequent payment would even be required to extend the statute of limitations

Because the factual record has not been developed enough to determine the nature of
the parties’ agreement, a more thorough inquiry into the facts is desirable to clarify the
whether the statute of limitations applies Accordingly, Defendant’s Motion for Summary
Judgment based upon the statute of limitations is denied.

II. Enforceable Agreement

Defendant contends that there is no legally enforceable agreement because Plaintiff
failed to allege the elements necessary to establish his claim. However, the support15
Defendant relies upon in her Motion comes from authority regarding property division with
a person with whom plaintiff cohabitated. The authority relates to a party’s obligations
arising out of a romantic relationship, and not their contractual obligations entered into
independent of their relationship, which are the alleged debts in the instant matter.

In considering the facts in a light favorable to the Plaintiff, l find that there are
genuine issues of material fact as to whether the parties entered into a legally enforceable
agreement The only evidence before the Court is Plaintist affidavit which states:

“[Defendant] would create debt with me due to under employment and the

inability to own a credit card. The system in place . . . that was agreed upon was

I would use my credit card initially because [Defendant] would need various
items and then [she] would repay me in a timely manner.” (emphasis added)

 

14 “For a loan, if there is no payment date set, the “statute of limitations begins to run a reasonable time after
the loan is made.” This general rule is consistent with the principle in contract law that “where no time for
performance is fixed, the Court will imply a reasonable time for performance.”” A/omo a Ma/donado, 2015 WL
7068206, at *2 (Del. Super. Nov. 12, 2015) (internal citations omitted). \X/ithout additional facts, the Court
cannot determine what would constitute a “reasonable time” under these circumstances

15 Defendant does not cite to any Delaware case law on this subject, but rather, Cites to Causes of Action 2d.

8

ln viewing the affidavit, it is reasonable to infer the parties entered into an
enforceable legal agreement.16 However, Defendant disputes this interpretation, claiming all
the alleged debts were gifts Because there is a genuine issue of material fact as to whether
the debts were made pursuant to an enforceable agreement or if they are gifts, Defendant’s
Motion for Summary judgment based upon a lack of an enforceable agreement is denied.

CONCLUSION

For the foregoing reasons, Defendant Nina Vietri’s l\/lotion for Summary Judgment is

hereby DENIED. The Clerk will schedule the matter for trial.

IT IS SO ORDERED.

/

/ Yé< J{§m`alls,
hief Judge

 

 

16 Although it was not directly raised in Defendant’s Motion, there is an argument that the parties’ agreement
lacks consideration to make it an enforceable contract However, promissory estoppel allows the Court to
enforce promises made without consideration The Court cannot apply the doctrine of promissory estoppel
when a valid, enforceable contract between the parties exists Relatedly, the Complaint could also be read as
to contain a claim for unjust enrichment_another claim that cannot succeed When there is a valid,
enforceable contract As a result, the Court cannot make a determination whether Plaintiff can maintain a
quasi-contractual action until resolution of whether Plaintiff had a valid, enforceable contract with Defendant

9